
	

113 SRES 379 ATS: Congratulating the Pennsylvania State University IFC/Panhellenic Dance Marathon (“THON”) on its continued success in support of the Four Diamonds Fund at Penn State Hershey Children's Hospital.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 379
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2014
			Mr. Casey (for himself and Mr. Toomey) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Pennsylvania State University IFC/Panhellenic Dance Marathon (THON) on its continued success in support of the Four Diamonds Fund at Penn State Hershey Children's
			 Hospital.
	
	
		Whereas the Pennsylvania State IFC/Panhellenic Dance Marathon (referred to in this preamble as THON) is the largest student-run philanthropy in the world, with 711 dancers, more than 375 supporting
			 organizations, and more than 15,000 volunteers involved in the annual
			 event;Whereas student volunteers at the Pennsylvania State University annually collect money and dance
			 for 46 hours straight at the Bryce Jordan Center as part of THON, bringing
			 energy and excitement to the campus for THON's mission to conquer cancer
			 and raise awareness about the disease;Whereas all THON activities support the Four Diamonds Fund at Penn State Hershey Children's
			 Hospital, which funds cancer research and provides financial and emotional
			 support to pediatric cancer patients and their families;Whereas in each year since 1977, when the 2 organizations first became affiliated, THON has been
			 the single largest donor to the Four Diamonds Fund at Penn State Hershey
			 Children's Hospital;Whereas THON has raised more than $113,000,000 in total for the Four Diamonds Fund at Penn State
			 Hershey Children's Hospital;Whereas in 2014, THON set a new fundraising record of $13,343,517.33, besting the previous record
			 of $12,374,034.46, which was set in 2013;Whereas THON has helped more than 3,300 families through the Four Diamonds Fund, is helping to
			 build a new Pediatric Cancer Pavilion at Penn State Hershey Children's
			 Hospital, and has supported life-saving pediatric cancer research that has
			 increased the survival rates for some pediatric cancers to nearly 90
			 percent; andWhereas THON has inspired similar events and organizations across the United States, including at
			 high schools and institutions of higher education, and continues to
			 encourage students across the United States to volunteer and stay involved
			 in great charitable causes in their community: Now, therefore, be it
		
	
		That the Senate—(1)congratulates the Pennsylvania State University IFC/Panhellenic Dance Marathon (THON) on its continued success in support of the Four Diamonds Fund at Penn State Hershey Children's
			 Hospital; and(2)commends the Pennsylvania State University students, volunteers, and supporting organizations for
			 their hard work in putting together another record-breaking THON.
			
